Justice O’Connor,
concurring.
As Justice Blackmun details, post, p. 1098, petitioner appears to have a strong claim under Penry v. Lynaugh, 492 U. S. 302 (1989), that the jury at his capital sentencing trial was unable to give mitigating effect to his mental retardation. It has been the traditional practice of this Court, however, to decline to review claims raised for the first time on rehearing in the court below. See Radio Station WOW, Inc. v. Johnson, 326 U. S. 120, 128 (1945) (“Questions first presented to the highest State court *1098on a petition for rehearing come too late for consideration here, unless the State court exerted its jurisdiction [over them on rehearing]”) (emphasis added). Following this practice here makes good sense because we do not have the benefit of a decision analyzing the application of Penry to the facts of petitioner’s case. Petitioner is free to bring his Penry claim to the attention of the Texas courts in a postconviction proceeding. See Ex parte Kunkle, 852 S. W. 2d 499, 502, n. 3 (Tex. Crim. App. 1993) (Penry claims are cognizable in state habeas despite an applicant’s failure to raise them on direct appeal). If he is unsuccessful in state court, petitioner can proceed to federal court and petition for a writ of habeas corpus. Because these avenues of relief are sufficient to afford full review of petitioner’s substantial constitutional claim, I concur in the denial of the petition for a writ of certiorari.